Title: To John Adams from Thomas Herttell, 25 February 1820
From: Herttell, Thomas
To: Adams, John


				
					Much respected Sir—
					New York Feby: 25th: 1820—
				
				I am conscious that I ought before now to have apologized to you for permitting your letter to me of the 18th: of November last to be published without first asking and obtaining your assent—My almost constant attention to public business, has more than any other cause occasioned this involuntary omission—I entertain a confidence that your liberality will not only induce you to accept my excuse for this seeming neglect, but will appreciate my motives and palliate and probably forgive the indiscretion of giving publicity to your letter without your previous approbationIt is so common a practice to endeavor to shift the blame of our transgressions from our own to the shoulders of others—that excuses of such a nature a very liable to loose half their force, even when founded on fact—I should therefore rather than offer such an appology, willingly have incurred the whole blame of for publishing your letter, could I have done so without violating the truth—My friend Judge (Sylvanus) Miller of this City, whose benevolent disposition prompts him to take an interest in whatever measures may tend to the ameliorate the condition of his fellow men, selected your letter from a number of others of the same import, which I had the honor to receive from distinguished characters, and requested permission to publish it, in the hope that by connecting with my book the weight and influence of your name and character, it would be more noticed, more read and its object be thereby essentially aided—The effect was immediate and such as was expected—the book was sought with more avidity, read with more interest and valued more highly for having been honored with your approbation—I must however confess that I felt somewhat mortified when I saw your letter in a Boston paper, without the introduction (written by Judge Miller) and which accompanied its original publication in the New York papers—The almost naked manner in which it appeared in the Boston papers, seemed to leave room for the erroneous idea, that it was published with a view to aid the sale rather than further the object of the book—whereas the truth is that no one but the printer had any pecuniary interest in its sale, and he  only to the amount of his labor in printing it— and so little concern did he feel on that account, that he before paying himself his bill for printing, he distributed the copies gratis by the dozen and even by the hundred—The Paper was given to him—I have sent you the inclosed that you may see the manner in which your letter was first introduced to public notice in the New York papers—I confidently hope you will not be displeased with the use that has been made of it—With repeated wishes prayers for / your health & hapiness— / I have the honor to be / venerable / Sir / yours &c
				
					Thos: Herttell
				
				
			